Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over DeCesare (US 2014/0082384) in view of Fu (US 2015/0077127).

DeCesare discloses:
13, 23. (Currently Amended) A computerized system comprising: 
one or more sensors configured to provide sensor data, each sensor associated with a user device in a “set of user devices” (see Fu below) associated with a user; one or more processors (“a user agent of an operating system executed within a portable device is configured to monitor daily battery usage of a battery ; and
computer storage memory having computer-executable instructions stored thereon which (Figs. 1, 2, 6, 9), when executed by the processor, implement a method of inferring a probable future user action (e.g., “activities of applications running within a portable device are monitored via application programming interfaces (APIs) and the activities may be utilized to infer user intent of using the portable device”, 0021; “Battery usage monitor 110 may periodically monitor the battery usage and charging on a daily basis. The data representing the battery usage and charging data are then used by battery statistics compiler 301 to analyze and compile battery heuristics and charging pattern or trends 107, which can be stored in a persistent storage device of the portable device”, 0025-0026; 0048), the method comprising: 
accessing an inferred user activity pattern for a user, the inferred user activity pattern associated with how a user interacts with the user device (abstract; or “suppose a user charges their device and removes it from charge at approximately the same time each work day. If the standard deviations for the average times are low enough, the power management system could infer the duration of the user's work day. Alternatively, the power management system can infer which time slots (e.g., 9:00 am to 11:00 am and 2:00 pm to 4:00 pm) of a particular work day (e.g., Monday to Friday) consume more power than other time slots. Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, such that the unusual user behavior can be captured early enough before it is too little too late for the power management system to act. As a result, the operations of the portable device can be dynamically configured (in terms of balance of performance and power consumption), such that the user can have the best experience of the portable device”, 0030-0034) and comprising a device usage-related feature and a context feature (context reads on activity e.g. user , wherein the inferred user activity pattern comprises an indication of a time of day for charging the user device (0030); 
identifying both an amount of time remaining until the time of day for charging the user device and a mean consumption of battery energy (e.g., abstract, 0030; “if the battery usage level falls below the average usage level, with some margin, it implies that there is something different about the user's behavior on this day. This boundary crossing of average behavior can inform the power management system that the user is more likely to run out of battery on that particular day”, 0029;
“Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over”, 0030;
“battery heuristics compiler 301 may further calculate a daily average battery usage and/or an estimated daily battery charging schedule of the user. As a result, it can roughly determine when and how long in a regular day that the portable device is powered by the battery without charging”, 0025; 
“assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent average battery usage level obtained from battery usage heuristics 107 and optional application activities 305 (for example, obtained via activity analyzer 108 of FIG. 1). Based on the comparison, user intent determination unit 109 can determine the user intent and possible subsequent user actions 304 with the portable device. As a result, user intent determination unit 109 is able to approximately determine whether that particular battery level is within a normal battery usage range of a typical day of the user”, 0026); 
predicting a probable future activity event to occur at a predicted future time, wherein the probable future activity event comprises that the user device will exhaust battery power prior to the time of day for charging the user device (“suppose the user charges its device once a day on Monday through Friday during a week, and the battery usage level of the device before it is charged averages out to a level, referred to as a daily average usage level, with a reasonably low standard deviation. This may imply the user's behavior is about the same each weekday. Should on a given weekday, if the battery usage level falls below the average usage level, with some margin, it implies that there is something different about the user's behavior on this day. This boundary crossing of average behavior can inform the power management system that the user is more average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027); and 
providing, using the user device, an enhanced user experience based on the determined probable future activity event by activating a battery-saving mode on the user device (“the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027; 
remaining power capacity of the battery cannot last that long, certain power management actions may be performed, such as reducing performance of other applications since the user unlikely use those applications while watching the movie. Alternatively, the frame rate may be reduced in order to reduce power consumption”, 0038; or
“if it is determined based on the user intent that the remaining power capacity of the battery can last much longer than the estimated period of time without charging, the performance of the portable device may be increased to further enhance user experience”, 0034).

DeCesare discloses exhausting power and needing to conserve battery before a device/battery loses all power or before the end of the day (e.g., “more likely to run out of battery on that particular day”, 0029; “suppose a user charges their device and removes it from charge at approximately the same time each work day. If the standard deviations for the average times are low enough, the power management system could infer the duration of the user's work day. Alternatively, the power management system can infer which time slots (e.g., 9:00 am to 11:00 am and 2:00 ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, such that the unusual user behavior can be captured early enough before it is too little too late for the power management system to act) fails to particularly call for”, 0030) but fails to more specifically disclose will exhaust battery power prior to the time of day or for charging set of user devices, as specified in claims 13, 19 and 23. 
Fu teaches will exhaust battery power prior to the time of day (“determine the remaining battery service time;”, 0007-0008; “battery's power consumption in the mobile terminal can be more accurately determined and truly reflects the users' habits”, 0024; “The mobile terminal, after the battery is fully charged, measures, one by one, the time period during which the battery power level is reduced from the high-value endpoint to the corresponding low-value endpoint for each of the one or more 
“Calculate the remaining battery service time according to the current battery power level and the battery usage time corresponding to the battery power level interval including the current battery power level recorded”, 0038-0039; “display of the current battery power level 410 and the remaining battery service time 420”, 0043) and for charging set of user devices (“the remote server collects battery usage time corresponding to different battery power level intervals of different mobile terminals of the same model by other users, and with respect to a certain battery power level interval, calculates an average between all the collected battery usage time and stores the average”, 0046), as specified in claims 31, 19 and 23.
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and DeCesare discloses determining if battery will last until the end of a day or end of a work day and by adding e.g., determining a time of day that a battery will lose power can better assist a user in deciding what apps to run or how to use device.  Determining a mean battery usage based on more than one device by collecting data from a plurality of devices and performing calculations remotely can generate a more accurate 

14. (Original) The computerized system of claim 13, wherein the sensor data for predicting a probable future activity event is provided from a sensor associated with a first user device in the set of user devices, and the enhanced user experience is provided using a second user device in the set of user devices (“a user agent of an operating system executed within a portable device is configured to monitor daily battery usage of a battery of the portable device, to capturing, by the user agent, daily battery charging pattern of the battery of the portable device, and to inferring, by the user agent, user intent of utilizing the portable device at a given point in time based on a battery operating condition at the point in time in view of the daily battery usage and the daily battery charging pattern. Power management logic is configured to perform power management actions based on the user intent”, abstract, 0023-0033; or see Fu: “The mobile terminal, after the battery is fully charged, measures, one by one, the time period during which the battery power level is reduced from the high-value endpoint to the corresponding low-value endpoint for each of the one or more battery power level intervals from full power to zero power”, 0026).  

15, 27. (Original) The computerized system of claim 13, wherein the provided enhanced user experience comprises one of 
a recommendation (Fu: “when measuring the battery usage time of each battery power level interval (i.e., the time period during which it is reduced from its high-value endpoint to its low-value endpoint), if it is found that the battery usage time is excessively short, users may be prompted with information indicating that the power consumption is excessively fast and a power-saving mode is recommended.”, 0048), 
notification (Fu: “a notification message sent by the operating system of the mobile terminal when the battery power level changes”, 0025, 0032, 0098), 
request, or 
suggestion related to the probable future activity  (DeCesare: “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027).  

16, 28. (Original) The computerized system of claim 13, wherein the provided enhanced user experience comprises automatically carrying out the probable future activity at a time or location consistent with the inferred user activity pattern (DeCesare: “At block 803, processing logic automatically adjusts performance of one or more programs such that remaining battery capacity can last for the entire length of flight without charging”, 0041; “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that .
  
17, 29. (Previously Presented) The computerized system of claim 13, wherein the battery-saving mode reduces power consumption by the user device based on the time remaining until the time of day (see rejection of claim 13 and Fu) for charging the user device and the mean consumption of battery energy (“the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027; 
“if the user starts watching a movie using a media player of the portable device, the system can determine whether the battery can last for the duration of the movie based on the remaining power capacity of the battery cannot last that long, certain power management actions may be performed, such as reducing performance of other applications since the user unlikely use those applications while watching the movie. Alternatively, the frame rate may be reduced in order to reduce power consumption”, 0038; or
“if it is determined based on the user intent that the remaining power capacity of the battery can last much longer than the estimated period of time without charging, the performance of the portable device may be increased to further enhance user experience”, 0034
(abstract, 0030; “if the battery usage level falls below the average usage level, with some margin, it implies that there is something different about the user's behavior on this day. This boundary crossing of average behavior can inform the power management system that the user is more likely to run out of battery on that particular day”, 0029;
“Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over”, 0030;
“battery heuristics compiler 301 may further calculate a daily average battery usage and/or an estimated daily battery charging schedule of the user. As a result, it can roughly 
“assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent determination unit 109 to compare with the daily average battery usage level obtained from battery usage heuristics 107 and optional application activities 305 (for example, obtained via activity analyzer 108 of FIG. 1). Based on the comparison, user intent determination unit 109 can determine the user intent and possible subsequent user actions 304 with the portable device. As a result, user intent determination unit 109 is able to approximately determine whether that particular battery level is within a normal battery usage range of a typical day of the user”, 0026). 
 
18, 30. (Original) The computerized system of claim 13, wherein the predicted probable future activity event comprises a sequence of user actions (users can make choices as to how to determine batter levels, how to best manage the power, whether to charge device or what apps to run, DeCesare: “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027;
“user agent 101 may further communicate with one or more of programs 102-104 to cause the programs to adjust (e.g., increase or reduce) certain performance of the programs in an attempt to optimize the utilization of the remaining power capacity of the battery”, 0024;
Fu: “Upon receipt of a request to determine the remaining battery service time, the mobile terminal determines a current battery power level of the mobile terminal and compares the current battery power level with at least one of the plurality of battery usage times and their associated predefined battery power level intervals to determine the remaining battery service time. The remaining battery service time is then displayed on the mobile terminal”, abstract; “a user may check the remaining battery service time by clicking an icon corresponding to the battery power management application, which generates a request .  

23 (see rejection of claim 13). Disclosure specifies Computer storage media does not comprise signals per se.[0137]

24. (New) The one or more computer-storage media of claim 23, the method further comprising receiving sensor data for predicting the probable future activity event (“a user agent of an operating system executed within a portable device is configured to monitor daily battery usage of a battery of the portable device, to capturing, by the user agent, daily battery charging pattern of the battery of the portable device, and to inferring, by the user agent, user intent of utilizing the portable device at a given point in time based on a battery operating condition at the point in time in view of the daily battery usage and the daily battery charging pattern. Power management logic is configured to perform power management actions based on the user intent”, abstract, 0023-0033 or Fu: “when measuring the battery usage time of each battery power level interval (i.e., the time period during which it is reduced from its high-value endpoint to its low-value endpoint), if it time is excessively short, users may be prompted with information indicating that the power consumption is excessively fast and a power-saving mode is recommended.”, 0048). 
 
25. (New) The one or more computer-storage media of claim 24, wherein the sensor data is provided from a sensor associated with the user device (both DeCesare and Fu teach using a sensor in a mobile device/laptop to measure batter power, see e.g., DeCesare: “a user agent of an operating system executed within a portable device is configured to monitor daily battery usage of a battery of the portable device, to capturing, by the user agent, daily battery charging pattern of the battery of the portable device, and to inferring, by the user agent, user intent of utilizing the portable device at a given point in time based on a battery operating condition at the point in time in view of the daily battery usage and the daily battery charging pattern. Power management logic is configured to perform power management actions based on the user intent”, abstract, 0023-0033). 
 
26. (New) The one or more computer-storage media of claim 25, wherein the enhanced user experience is provided at least in part using a second user device (DeCesare discloses exhausting ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, such that the unusual user behavior can be captured early enough before it is too little too late for the power management system to act) fails to particularly call for”, 0030) but fails to more specifically disclose will exhaust battery power prior to the time of day or second devices.
will exhaust battery power prior to the time of day (“determine the remaining battery service time;”, 0007-0008; “battery's power consumption in the mobile terminal can be more accurately determined and truly reflects the users' habits”, 0024; “The mobile terminal, after the battery is fully charged, measures, one by one, the time period during which the battery power level is reduced from the high-value endpoint to the corresponding low-value endpoint for each of the one or more battery power level intervals from full power to zero power”, 0026;
“Calculate the remaining battery service time according to the current battery power level and the battery usage time corresponding to the battery power level interval including the current battery power level recorded”, 0038-0039; “display of the current battery power level 410 and the remaining battery service time 420”, 0043) and second user devices (“the remote server collects battery usage time corresponding to different battery power level intervals of different mobile terminals of the same model by other users, and with respect to a certain battery power level interval, calculates an average between all the collected battery usage time and stores the average”, 0046).

27 see claim 15. (New) The one or more computer-storage media of claim 26, wherein the enhanced user experience comprises one of a recommendation, notification, request, or suggestion related to the probable future activity. 
 
28 see claim 16. (New) The one or more computer-storage media of claim 26, wherein the enhanced user experience comprises automatically carrying out the probable future activity at a time or location consistent with the inferred user activity pattern.  

29 see claim 17. (New) The one or more computer-storage media of claim 23, wherein the battery-saving mode reduces power consumption by the user device based on the amount of time remaining until the time of day for charging the user device and the mean consumption of battery energy. 
 
30 see claim 18. (New) The one or more computer-storage media of claim 23, wherein the predicted probable future activity event comprises a sequence of user actions.  

31. (New) The one or more computer-storage media of claim 24, wherein the sensor data comprises one or more of 
location-related data, 
time-related data, 
usage-related data (DeCesare discloses exhausting power and needing to conserve battery before a device/battery loses all power or before the end of the day (e.g., “more likely to run out of battery on that particular day”, 0029; “suppose a user charges their device and removes it from charge at approximately the same time each work day. If the standard deviations for the average times are low enough, the power management system could infer the duration of the user's work day. Alternatively, the power management system can infer which time slots (e.g., 9:00 am to 11:00 am and 2:00 pm to 4:00 pm) of a particular work day (e.g., Monday to Friday) consume more power than other time slots. Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, such that the unusual user behavior can be captured early enough before it is too little too late for the power management system to act, 0030; 
Fu teaches usage data also “determine the remaining battery service time;”, 0007-0008; “battery's power consumption in the time period during which the battery power level is reduced from the high-value endpoint to the corresponding low-value endpoint for each of the one or more battery power level intervals from full power to zero power”, 0026;
“Calculate the remaining battery service time according to the current battery power level and the battery usage time corresponding to the battery power level interval including the current battery power level recorded”, 0038-0039; “display of the current battery power level 410 and the remaining battery service time 420”, 0043) and second user devices (“the remote server collects battery usage time corresponding to different battery power level intervals of different mobile terminals of the same model by other users, and with respect to a certain battery power level interval, calculates an average between all the collected battery usage time and stores the average”, 0046).
, or 
data about the user (reads on usage data, batter data, schedules of usage or charging, what apps get run, etc. 0030). 
 

Claim Rejections - 35 USC § 103
s 19 21, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeCesare and Fu, in view of Moy (US 2014/0304536).

19. (Currently Amended) A computerized method of providing an enhanced user experience using one or more computing devices associated with a user, the method comprising: 
identifying a set of computing devices associated with the user, at least a subset of the set of computing devices having one or more sensors configured to provide sensor data (see Fu); 
determining an activity pattern of user activity associated with a first computing device in the set of computing devices by: monitoring, using a user activity monitor, the set of computing devices to detect a plurality of user activity events (DeCesare: “a user agent of an operating system executed within a portable device is configured to monitor daily battery usage of a battery of the portable device, to capturing, by the user agent, daily battery charging pattern of the battery of the portable device, and to inferring, by the user agent, user intent of utilizing the portable device at a given point in time based on a battery operating condition at the point in time in view of the daily battery usage and the daily battery charging pattern. Power management logic is configured to perform power ; 
upon detecting each user activity event, determining a set of activity features associated with the activity event, the set of activity features determined based at least in part on sensor data from at least the first computing device in the subset of computing devices having the one or more sensors, the set of activity features comprising a device usage-related feature and a context feature associated with a first device (reads on determining user intent and/or how a user uses a device and/or what apps a user uses and how a user charges a device; devices comprise of various memories that store data pertaining to user ID, what apps are running, and batter levels; DeCesare: abstract, 0023-0033; memory, Figs. 1, 2, 6, 9; “assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent determination unit 109 to compare with the daily average battery usage level obtained from battery usage heuristics 107 and optional application activities 305 (for example, obtained via activity analyzer 108 of FIG. 1). Based on the comparison, user intent determination unit 109 can determine the user intent and possible subsequent user actions 304 with the portable device. As a result, user intent determination unit 109 is able to ; 
determining an activity pattern (user intent or how user uses device or what apps are run) based on an analysis of the plurality of user activity events to determine a set of activity events having similar (does not specify in what way they are similar; reads on 2 or more apps similarly using battery power “if the user starts watching a movie using a media player of the portable device, the system can determine whether the battery can last for the duration of the movie based on the metadata of the movie. If the remaining power capacity of the battery cannot last that long, certain power management actions may be performed, such as reducing performance of other applications since the user unlikely use those applications while watching the movie. Alternatively, the frame rate may be reduced in order to reduce power consumption”, 0038) activity features, wherein the activity pattern comprises an indication of a time of day (see also Fu below) for charging the first computing device (“assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent determination unit 109 to compare with the daily average battery usage level obtained from battery usage heuristics 107 and ; 
identifying both an amount of time remaining until the time of day for charging the first computing device and a mean consumption of battery energy (e.g., abstract, 0030; “if the battery usage level falls below the average usage level, with some margin, it implies that there is something different about the user's behavior on this day. This boundary crossing of average behavior can inform the power management system that the user is more likely to run out of battery on that particular day”, 0029;
“Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over”, 0030;
“battery heuristics compiler 301 may further calculate a daily average battery usage and/or an estimated daily battery charging schedule of the user. As a result, it can roughly 
“assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent determination unit 109 to compare with the daily average battery usage level obtained from battery usage heuristics 107 and optional application activities 305 (for example, obtained via activity analyzer 108 of FIG. 1). Based on the comparison, user intent determination unit 109 can determine the user intent and possible subsequent user actions 304 with the portable device. As a result, user intent determination unit 109 is able to approximately determine whether that particular battery level is within a normal battery usage range of a typical day of the user”, 0026);
predicting a probable future activity event to occur at a predicted future time, wherein the probable future activity event comprises that the first computing device will exhaust battery power prior to the time of day for charging the first computing device (“more likely to run out of battery on that particular day”, 0029; “suppose a user charges their device and removes it from charge at approximately the same time each work day. If the standard deviations for the average times are low enough, the power management system could infer the duration of ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, such that the unusual user behavior can be captured early enough before it is too little too late for the power management system to act) fails to particularly call for”, 0030); 
determining a confidence score (see Moy) associated with the predicted probable future activity event based at least in part on a number of user activity events used to determine the activity pattern, the confidence score indicating a probability that the probable future activity event will occur at the predicted future time; and 
providing, using the first computing device, an enhanced user computing experience based on the determined probable future activity event and corresponding confidence score by activating a battery-saving mode on the first computing device (“the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027; 
“if the user starts watching a movie using a media player of the portable device, the system can determine whether the battery can last for the duration of the movie based on the metadata of the movie. If the remaining power capacity of the battery cannot last that long, certain power management actions may be performed, such as reducing performance of other applications since the user unlikely use those applications while watching the movie. Alternatively, the frame rate may be reduced in order to reduce power consumption”, 0038; or
remaining power capacity of the battery can last much longer than the estimated period of time without charging, the performance of the portable device may be increased to further enhance user experience”, 0034).  
DeCesare discloses exhausting power and needing to conserve battery before a device/battery loses all power or before the end of the day (e.g., “more likely to run out of battery on that particular day”, 0029; “suppose a user charges their device and removes it from charge at approximately the same time each work day. If the standard deviations for the average times are low enough, the power management system could infer the duration of the user's work day. Alternatively, the power management system can infer which time slots (e.g., 9:00 am to 11:00 am and 2:00 pm to 4:00 pm) of a particular work day (e.g., Monday to Friday) consume more power than other time slots. Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over. Such a power management system operating on user activities or user behavior is referred to herein as a user level power management system, which includes at least user agent 101 of FIG. 1. The goal is to infer the user intent during different time and/or days from the battery usage heuristics and charging pattern, time of day; subset of user devices and
determining a confidence score associated with the predicted probable future activity event. 
Fu teaches will exhaust battery power prior to the time of day (“determine the remaining battery service time;”, 0007-0008; “battery's power consumption in the mobile terminal can be more accurately determined and truly reflects the users' habits”, 0024; “The mobile terminal, after the battery is fully charged, measures, one by one, the time period during which the battery power level is reduced from the high-value endpoint to the corresponding low-value endpoint for each of the one or more battery power level intervals from full power to zero power”, 0026;
“Calculate the remaining battery service time according to the current battery power level and the battery usage time corresponding to the battery power level interval including the current battery power level recorded”, 0038-0039; “display of the current battery power level 410 and the remaining battery service time 420”, 0043) and a subset of user devices (“the remote server collects battery usage time corresponding to different battery power level intervals of different mobile time and stores the average”, 0046).
Moy teaches determining a confidence score (see Moy) associated with the predicted probable future activity event (“An application executing on (or in communication with) the computing device can attempt to perform statistical analysis on the collected data to attempt to predict user patterns with respect to various functionality of the device. When a particular action can be predicted with a minimum probability or level of confidence, for example, the device can begin to automatically adjust the functionality based on the predicted user behavior. User actions can be used to adjust the determined probability, as a user re-activating a functional mode can be indicative that the prediction was not accurate, etc.”, 0015; “a user can be prompted to confirm an action the first few times an action is to be taken, or when the prediction falls below a determined level of confidence. After a certain level of confidence is obtained, the action can be taken automatically and without notification as long as the prediction remains accurate with at least that level of confidence.”, 0016; “an electronic device can also predict whether that device is likely to run out of power before a next charging opportunity”, 0018; 0027; 0029; 0038-0044).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and DeCesare discloses determining if battery will last until the end of a day or end of a work day and by adding e.g., determining a time of day that a battery will lose power can better assist a user in deciding what apps to run or how to use device.  Determining a mean battery usage based probabilities and confidence levels on more than one device by collecting data from a plurality of devices and performing calculations remotely can generate a more accurate mean battery usage time because as batteries age their capacities change.

20. (Cancelled)  
21. (Previously Presented) The computerized method of claim 19, wherein the sensor data comprises one or more of 
a recommendation (Fu: “when measuring the battery usage time of each battery power level interval (i.e., the time period during which it is reduced from its high-value endpoint to its low-value endpoint), if it is found that the battery usage time is excessively short, users may be prompted with information indicating that the power consumption is excessively fast and a power-saving mode is recommended.”, 0048), 
notification (Fu: “a notification message sent by the operating system of the mobile terminal when the battery power level changes”, 0025, 0032, 0098), 
request, or 
suggestion related to the probable future activity  (DeCesare: “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027).  
22. (Canceled) 
 
32. (New) The computerized method of claim 19, wherein the enhanced user computing experience comprises one of 
a recommendation (Fu: “when measuring the battery usage time of each battery power level interval (i.e., the time period during time is excessively short, users may be prompted with information indicating that the power consumption is excessively fast and a power-saving mode is recommended.”, 0048), 
notification (Fu: “a notification message sent by the operating system of the mobile terminal when the battery power level changes”, 0025, 0032, 0098), 
request, or 
suggestion related to the probable future activity  (DeCesare: “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027).

33. (New) The one or more computer-storage media of claim 19, wherein the enhanced user experience comprises automatically carrying out the probable future activity at a time or location consistent with the inferred user activity pattern(DeCesare: “At block 803, processing logic automatically adjusts performance of one or more programs such that remaining battery capacity can last for the entire length of flight without charging”, 0041; “the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027).  

34. (New) The one or more computer-storage media of claim 19, wherein the battery-saving mode reduces power consumption by the user device based on the amount of time remaining until the time of day (see rejection of claim 19 and Fu) for charging the user device and the mean consumption of battery energy. (“the user level power management system focuses on user behavior of a particular user and automatically adjusts the operations of the portable device in order to improve the user experience with the portable device. Each user may have different behavior and pattern, by employing a user agent within the portable device, the user level power management system can "learn" that particular user's behavior and adapt to that particular user's life style,”, 0039; 
“if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity, such that the remaining power capacity can last for the estimated period of time without charging”, 0027; 
“if the user starts watching a movie using a media player of the portable device, the system can determine whether the battery can last for the duration of the movie based on the metadata of the movie. If the remaining power capacity of the battery cannot last that long, certain power management actions may be performed, such as reducing performance of other applications since the user unlikely use those applications while watching the movie. Alternatively, the frame rate may be reduced in order to reduce power consumption”, 0038; or
remaining power capacity of the battery can last much longer than the estimated period of time without charging, the performance of the portable device may be increased to further enhance user experience”, 0034
(abstract, 0030; “if the battery usage level falls below the average usage level, with some margin, it implies that there is something different about the user's behavior on this day. This boundary crossing of average behavior can inform the power management system that the user is more likely to run out of battery on that particular day”, 0029;
“Being able to infer the user's work day would allow the power management system to set power budgets throughout the day in an attempt to ensure that the battery is not depleted before the day is over”, 0030;
“battery heuristics compiler 301 may further calculate a daily average battery usage and/or an estimated daily battery charging schedule of the user. As a result, it can roughly determine when and how long in a regular day that the portable device is powered by the battery without charging”, 0025; 
“assuming at a given point in time, battery usage monitor 110 receives data representing a battery usage level from battery PMU 302. The battery usage level is used by user intent determination unit 109 to compare with the daily average battery .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ravi et al., Context Aware Battery Management for Mobile Phones, 2008 teaches predicting battery life and notifying users (abstract) and contexts such as location data can be used (section 1, pg. 225) or time of day (section 3.2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R VINCENT/Primary Examiner, Art Unit 2123